 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CAMERON R. TERHUNE,                               No. 2:15-cv-1738 TLN DB P
12                       Plaintiff,
13           v.                                         ORDER
14    JOE LIZARRAGA, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

18   action under 42 U.S.C. § 1983. On March 26, 2019, the undersigned held a settlement conference

19   in the above titled action. (ECF No. 56.) During the settlement conference the parties reached an

20   agreement. The undersigned is now in receipt of a letter from the plaintiff stating he has not

21   received the settlement payment. Based on the statements in the letter, the court will direct the

22   defendant to file a response indicating the status of the settlement payment.

23   ////

24   ////

25   ////

26   ////

27   ////

28   ////
                                                       1
 1            Accordingly, IT IS HEREBY ORDERED that within fourteen days of the date of this

 2   order, defendant shall file and serve a statement reflecting the status of the settlement payment,

 3   including all appropriate declarations and/or documents, as well as a copy of plaintiff’s prison

 4   trust account.

 5   Dated: April 7, 2020
                                                           /s/ DEBORAH BARNES
 6                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14
     DLB:12
15   DLB:1/Orders/Prisoner/Civil.Rights/terh1738.set.osc

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                              2
